Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
2.	Claims 1-8 have been canceled and 9-17 have been added. Claim 9-17 are in pending status.
Response to Arguments
3. 	The drawing 2 objection is sustained as the replacement sheet for drawing 2 filed on 5/2/22 is failed to provide satisfactory reproduction and is still blurry in nature.
Drawings
4.	The drawing 2 is objected to because of the quality of the lines and characters.  37 CFR 1.84(l) requires that all drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claim 9, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 9 and 14 include “a local memory” however, the specification does not clearly define what the local memory is, therefore, the broadest reasonable interpretation of the claim is that the local memory could include transitory signals, which are non-statutory subject matter. 
	Claims 10-13, and 15-17 are also rejected due to their direct/indirect dependency over the claim 9 and 14 respectively. 

Allowable Subject Matter
	Claim 10, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and when the 101 rejection is overcome.
	Claim 11-13 and 16-17 are also objected due to their direct/indirect dependency over the claim 10 and 15 respectively.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7. 	Claims 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ricardo (NPL: Optimal Energy Storage Siting and Sizing: A WECC Case Study, IEEE TRANSACTIONS ON SUSTAINABLE ENERGY, VOL. 8, NO. 2, APRIL 2017) in view of He (US PG Pub: 2016/0155166) and further in view of Carter (US PG Pub: 2014/0039710).
8.	Regarding claim 9, Ricardo teaches a system for optimizing energy storage unit siting comprising: an energy storage siting platform comprising: (e.g., This paper makes the following contributions: 1) The proposed MILP formulation co-optimizes the ES locations and sizes with respect to representative operational conditions via stochastic programming. As compared to [7]–[13] that optimize either locations or sizes, the proposed model does not distort the whole-system value of ES) (Paga. 735), a local memory (Ricardo: All computations were run on the Hyak supercomputer system at the University of Washington [34], running CPLEX [35] under GAMS 23.7 [36]. For all simulations, the stopping criterion was based on a 1% optimality gap. The computing time for each simulation is less than 5.5 h) (supercomputer includes the memory to run the simulation program) (Para. [0737]) configured to store node data representing a plurality of nodes, wherein a node represents a specific location within an energy grid (e.g., Fig. 11 is a Venn diagram which shows that the siting decisions remain quite robust as the marginal cost is multiplied by a factor ranging from 1 to 5. In particular, buses 90, 150, 155, and 239 are selected as optimal locations irrespective of the value of this marginal cost) (Fig. 11, Section F., Page. 741).
	Ricardo does not specifically teach a user interface configured to allow a user to choose one or more node selection criteria; a node selection module configured to generate a subset of nodes from said plurality of nodes based on said one or more node selection criteria.
	He teaches a user interface configured to allow a user to choose one or more node selection criteria; a node selection module configured to generate a subset of nodes from said plurality of nodes based on said one or more node selection criteria (e.g., When the user 105 selects a node, detail information about the selected node may be presented to the user, such as by a pop-up window) (Para. [0056]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Ricardo and He before him/her, to modify the teachings of Ricardo to include the node selection teaching of He in order receive detail information regarding the node which will use by Ricardo to determine optimal energy storage siting.
The combination of Ricardo and He does not specifically teach said local memory being further configured to receive pricing data relating to said plurality of nodes from an external pricing data source;
and a node evaluation module configured to evaluate potential energy sales and energy purchases to generate an arbitrage value index for each node of said subset of nodes based on at least said pricing data, 
wherein said node evaluation module is further configured to report said arbitrage value index for each node of said subset of nodes to the user via the user interface.
Carter teaches said local memory being further configured to receive pricing data relating to said plurality of nodes from an external pricing data source (e.g., when executed by a computer or another operation agent, cause the computer to receive input parameters including historical data relating to factors that influence the operation of an energy storage system, a physical model of the energy storage system, a physical model of other systems to which the energy storage system is connected, pricing information relating to possible revenue from the energy storage system, a possible energy storage system configuration, a possible energy storage system operating strategy, an energy-supply forecast, and an energy storage system cost model, and calculate an optimal energy storage system operating strategy using the input parameters, output an optimal energy storage system capacity and specification based on the calculated energy storage system operating strategy, and execute the energy storage system operating strategy in a real-time control system) (Para. [0007]);
and a node evaluation module configured to evaluate potential energy sales and energy purchases to generate an arbitrage value index for each node of said subset of nodes based on at least said pricing data (e.g., FIG. 15 illustrates an embodiment of the peak-trough locating algorithm. Buy-sell pairs (blue dots 151) are identified and charge and discharge orders 152 are scheduled. Subsequently, blue dots 151 are pruned from the set, which is left non-uniformly sampled (line 153). These buy-sell pairs can then be sequentially assigned as ESS charge and discharge orders of magnitude equal to the ESS maximum power rating. Since the ESS may have more energy available to use, multiple iterations can be possible. Buy-sell pairs can be subsequently removed from the price curve and the process can be repeated multiple times to get other lists of actions. For an N hour ESS, N action layers can provide charge scheduling within ESS power and energy limits. Because the algorithm stated can allow rapid long-term optimization, an ESS can assess the value of energy storage independent of preset price points or other situation-based inputs. Instead, it is capable of adapting to changes as they appear in the forecast. The model can also consider the financial impact of power arbitrage operating in conjunction with the ESS, taking into account, for example, the financial worth of buy-sell trades; the capital cost, cycling-dependent ESS degradation, useful life and efficiency losses of the ESS; and many other factors. For example, the actions of a battery can be modulated by the cost of battery operation during the simulation because the financial worth of buy-sell trades may be less than the amortized cost of owning and operating the ESS, including wear and depreciation of ESS hardware. Thus, the financial impact can operate as an integral component of ESS operation that is evaluated again at the end of a simulation to indicate the overall financial performance, which can be used for optimization and ultimately decision-making) (Para. [0101]-[0102]),
wherein said node evaluation module is further configured to report said arbitrage value index for each node of said subset of nodes (Refer to Para. [0061]-[0062], Fig. 5) to the user via the user interface (Refe to Para. [0180]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having teachings of Ricardo, He and Carter before him/her, to modify the combined teachings of Ricardo, and He to include the teaching of Carter in order to provide real-time control algorithms that can implement the general methodology to manage energy storage assets fulfilling simultaneous applications in a way that maximizes asset revenues and profitability (Para. [0006]).
9.     Regarding claim14, Claims 14 recites a method for managing energy dispatch that implement the system of claim 9, with substantially the same limitations, respectively. Therefore the rejection applied to claims 9 also applies to claim 14. Wherein Ricardo further teaches and generating a siting recommendation (e.g., A. Optimal Siting Decisions: Table II summarizes the ES siting decisions achieved with the 1% optimality gap as a function of several parameters: 1) The capital cost of deploying ES (LIC and HIC scenarios)) (Page. 737) based on at least said arbitrage value index (e.g., This paper proposes a method for identifying the sites where energy storage systems should be located to perform spatio-temporal energy arbitrage most effectively) (Abstract). 
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116